Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 37-51, drawn to a sprinkler apparatus, classified in A62C37/10.
Group II: Claims 52-56, drawn to a method for activating a sprinkler, classified in A62C99/0009.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Group II can be performed by a materially different apparatus, one that lacks the details of how the first and second ends of the hook member and the strut member contact each other and one that does not have the fracture region defined extending from an outer peripheral edge of the link member toward the central slot, as required by the apparatus of Group I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different
classification;
(b) the inventions have acquired a separate status in the art due to their recognized
divergent subject matter;
(c) the inventions require a different field of search (for example, searching different
classes/subclass or electronic resources, or employing different search queries).
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with James De Vellis (Reg. No. 52,814) on 12/02/2022 a provisional election was made without traverse to prosecute the invention of Group I (claims 37-51).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 52-56 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to the non-elected invention of Group II.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 37-51 are hereby examined; claims 52-56 are withdrawn; claims 1-36 were previously cancelled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37, 44, 46, 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10-13 and 14 of U.S. Patent No. 11,291,873. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same structural elements in their device:

Application 17/579,078
U.S. Patent 11,291,873
Claim 37: A sprinkler, comprising: a frame having a first end and a second end spaced apart along a longitudinal sprinkler axis; a body disposed at the first end to prevent the flow of a fluid through the sprinkler; and a releasing mechanism having an unactuated state to support the body and an actuated state to release support from the body, the releasing mechanism including: a hook member having a first end portion and a second end portion; a strut member having a first end and a second end, the first end of the strut member in contact with the hook member, the second end of the strut member in contact with the body; a link member having a fracture region and a central slot, the strut member and the hook member extending through the central slot and the fracture region extending from an outer peripheral edge of the link member toward the central slot; and an actuator comprising a piston to separate the hook and strut members in the actuated state of the releasing mechanism to break the link member along the fracture region.  
Claim 1: A sprinkler comprising: a frame having a first end and a second end spaced apart along a longitudinal sprinkler axis, the first end of the frame has a frame body including an inlet, an outlet, and an internal passageway extending between the inlet and the outlet along the longitudinal axis of the sprinkler; a body disposed in the outlet to occlude the outlet and prevent the flow of a fluid through the internal passageway from the inlet to the outlet; and a releasing mechanism having an unactuated state to support the body in the outlet and an actuated state to release support from the body, the releasing mechanism including: a hook member having a first end portion and a second end portion; a strut member having a first end and a second end, the first end of the strut member in contact with the hook member at the first end portion at a location offset from the longitudinal axis, the second end of the strut member is in contact with the body at a first location aligned with the longitudinal axis; a link member having a fracture region, internal edges, and an outer peripheral edge, the internal edges defining a central slot, the strut member and the hook member extending through the central slot such that the hook member and the strut member are spaced apart in the central slot to contact opposed internal edges of the link member, the outer peripheral edge surrounding the central slot, and the fracture region comprising a notch, the notch extending from the outer peripheral edge toward the internal edges defining the central slot; a load member engaged with the second end of the frame contacts the first end portion of the hook member at a second location aligned with the longitudinal axis and opposed to the strut member; and an actuator in the unactuated state of the releasing mechanism directly coupled with the hook member at a location between the link member and the second end of the strut member, the actuator comprising a piston to contact the strut member to separate the hook and strut members in the actuated state of the releasing mechanism to break the link member along the fracture region.

AND

Claim 13. A sprinkler comprising: a frame having a first end and a second end spaced apart along a longitudinal sprinkler axis, the first end of the frame has a frame body including an inlet, an outlet, and an internal passageway extending between the inlet and the outlet along the longitudinal axis of the sprinkler; a body disposed in the outlet to occlude the outlet and prevent the flow of a fluid through the internal passageway from the inlet to the outlet; and a releasing mechanism having an unactuated state to support the body in the outlet and an actuated state to release support from the body, the releasing mechanism including: a hook member having a first end portion and a second end portion; a strut member having a first end and a second end, the first end of the strut member in contact with the hook member to define a contact region, the second end of the strut member in contact with the body at a location aligned with the longitudinal axis; a link member engaged with the strut member and the hook member at a first distance from the contact region, the link member comprising an outer peripheral edge, internal edges defining a central slot, and a notch extending from the outer peripheral edge toward the internal edges; and an actuator coupled with the hook member, the actuator comprising a piston to contact the strut member to separate the hook and strut members to break the link member, the actuator at a second distance from the contact region that is greater than the first distance.
Claim 44. The sprinkler of claim 37, comprising: the fracture region of the link member comprising a pair of fracture regions disposed about the central slot so as to be located between the strut and the hook members in the unactuated state of the releasing mechanism, at least one of the fracture regions in the pair of fracture regions fracturing in the actuated state of the releasing mechanism.
Claim 4. The sprinkler of claim 1, wherein the fracture region of the link member includes a pair of fracture regions disposed about the central slot so as to be located between the strut and the hook members in the unactuated state of the releasing mechanism, at least one of the fracture regions in the pair of fracture regions fracturing in the actuated state of the releasing mechanism.
Claim 46. The sprinkler of claim 37, comprising: opposed internal edges of the link member are chamfered edges for contacting the strut member and the hook member in the unactuated state of the releasing mechanism.
Claim 7. The sprinkler of claim 1, wherein the opposed internal edges are chamfered edges for contacting the strut and hook members in the unactuated state of the releasing mechanism.
Claim 48. The sprinkler of claim 37, comprising: the hook member defines a bend angle of 79°- 81°.
Claim 10. The sprinkler of claim 1, wherein the hook member defines a bend angle of 79°-81°
Claim 49. The sprinkler of claim 37, comprising: the actuator is at least one of a solenoid actuator and a Metron actuator.
Claim 11. The sprinkler of claim 1, wherein the actuator is at least one of a solenoid actuator and a Metron actuator.
Claim 50. The sprinkler of claim 37, comprising: the actuator is communicably coupled with a controller.
Claim 12. The sprinkler of claim 1, wherein the actuator is coupled to a controller.
Claim 51. The sprinkler of claim 37, comprising: the second end portion of the hook member comprising an opening, the actuator having an operational end to extend through the opening to contact the strut member in the unactuated state of the releasing mechanism.
Claim 14. The sprinkler of claim 13, wherein the second end portion of the hook member has an opening, the actuator having an operational end disposed through the opening to contact the strut member in the unactuated state of the releasing mechanism.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 49 discloses: “the actuator is at least one of a solenoid actuator and a Metron actuator.” It is unclear if the claim is disclosing alternative type of actuators, i.e. a solenoid actuator or a Metron actuator. Or if the claim is disclosing the actuator being a solenoid actuator and a Metron actuator. For examination purposes and based on disclosure, this will be interpreted as: the actuator is at least one of a solenoid actuator or a Metron actuator. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Pounder et al (U.S. 2006/0060361) in view of Simons (U.S. 4,757,865) and Lewis (U.S. 2,129,012).
Regarding claim 37, Pounder teaches a sprinkler (10), comprising: 
a frame (40) having a first end (lower end of 40) and a second end (upper end of 40) spaced apart along a longitudinal sprinkler axis (axis A); 
a body (closure assembly 30) disposed at the first end (lower end of 40) to prevent the flow of a fluid through the sprinkler (as seen in Fig 2); and 
a releasing mechanism (trigger assembly 60) having an unactuated state to support the body (unactuated state seen in Fig 2) and an actuated state to release support from the body (actuated state when trigger 63 breaks and releases the closure assembly 30), the releasing mechanism including: 
a hook member (62) having a first end portion (shown below) and a second end portion (shown below); 
a strut member (61) having a first end (61b) and a second end (61a), the first end of the strut member in contact with the hook member (as seen in Fig 2, 61b contacts the hook member 62), the second end of the strut member in contact with the body (as seen in Fig 2, 61a contacts body 30); and
a link member (link responsive trigger 63).

    PNG
    media_image1.png
    555
    609
    media_image1.png
    Greyscale

However, Pounder does not teach the sprinkler wherein the link member has a fracture region and a central slot, the strut member and the hook member extending through the central slot and the fracture region extending from an outer peripheral edge of the link member toward the central slot; and an actuator comprising a piston to separate the hook and strut members in the actuated state of the releasing mechanism to break the link member along the fracture region.  
Simons teaches a fire sprinkler wherein a link member (link assembly 15) has a fracture region (region defined by the overlap of sheet 16 and 17) and a central slot (opening 22), a strut member (8) and a hook member (9) extending through the central slot (as seen in Figs 2 and 4, the ends of 8 and 9 extend through the opening 22) and the fracture region extending from an outer peripheral edge  of the link member toward the central slot (as seen in Figs 3 and 4, the fracture region extends from the outer peripheral edge of sheets 16 and 17 toward the inner edges of the central slot 22). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pounder to incorporate the teachings of Simons to provide a link member with a central slot and a fracture region because the link member, as taught by Simons, provides increased transfer of heat, which achieves faster response time in the event of a fire (as disclosed in col 1, lines 48-61 of Simons).
Lewis teaches an automatic fire sprinkler that comprises an actuator (seen in its entirety in Fig 3) comprising a piston (30) to separate a hook member (hook member 22) and a strut member (27, as seen in Fig 1) in the actuated state of the releasing mechanism to break a link member (26) (as seen in Fig 1, the piston 30 contacts the strut member 27 and expands downwards to break the connection with the link 26 in response to high temperature in order to release pressure placed on the closure 14 so that the sprinkler opens).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pounder to incorporate the teachings of Lewis to provide an actuator that is attached to the release mechanism in order to provide further means of activating the sprinkler, since the actuator is configured to deploy the piston by way of a temperature sensitive disc (31). In the event that the release links of Pounder fail to deploy in the event of a fire, the addition of the actuator of Lewis will insure that the release mechanism breaks open and activates the sprinkler. A further motivation to modify Pounder with Lewis is that the temperature disc 31 is housed inside the same housing of the piston (as seen in Fig 3), which protects it from the atmosphere and other deteriorating or disintegrating causes (as disclosed in col 4, lines 48-51 of Lewis); thus ensuring the actuator stays functional for prolonged periods of time regardless of outside elements.
Note: references made in parenthesis hereafter are referencing Pounder, unless otherwise stated.
Regarding claim 38, Pounder, Simons and Lewis teach the sprinkler of claim 37, comprising: the fracture region comprising a first notch (taught by Simons, as shown below) and a second notch (taught by Simons, as shown below), the first notch and the second notch disposed on opposite sides of the link member (as seen below, the notches are on opposite sides of the link member 15).

    PNG
    media_image2.png
    434
    574
    media_image2.png
    Greyscale

Regarding claim 39, Pounder, Simons and Lewis teach the sprinkler of claim 37, comprising: the link member comprising a substantially rectangular shape (link member 15 of Simons comprises an opening 22 that has a rectangular shape, i.e. it comprises a rectangular shape, as claimed), wherein a first notch (taught by Simons, as shown below) of the fracture region is disposed on a first side of the link member (as seen below) and a second notch (taught by Simons, as shown below) of the fracture region is disposed on a second side of the link member (as seen below).  

    PNG
    media_image3.png
    434
    574
    media_image3.png
    Greyscale

Regarding claim 40, Pounder, Simons and Lewis teach the sprinkler of claim 37, comprising: the fracture region comprising a first notch and a second notch (taught by Simons, as shown below), the first notch disposed in a first side of the link member and the second notch disposed in a second side (as seen below), a depth of both the first and second notches reduces a maximum width of the first side and the second side by at least 50% (as seen below).  

    PNG
    media_image4.png
    434
    574
    media_image4.png
    Greyscale

Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable relation between the depth of the notches and the width of the sides of the link member, including the claimed relation of the depth of notches reducing the width of the sides by at least 50%. As it was determined in In Gardner v. TEC Syst: “the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In the present case, the cited art discloses all the general structure of the claim and would perform the same function of allowing the link member to break apart in order to activate the sprinkler. Therefore, it would be obvious to find an optimal or workable relation between the depth of the notches and the width of the sides. Furthermore, Applicant has not disclosed any criticality for having a depth of notches that reduces the width of the sides by at least 50%. 
Regarding claim 41, Pounder, Simons and Lewis teach the sprinkler of claim 37, comprising: the strut member comprising a first notch (strut member 8 of Simons has a notch 27, seen in Fig 4) and the hook member comprising a second notch (hook member 9 of Simons has a notch 27, as seen in Fig 4), the first notch and the second notch to frictionally engage the link member (notches 27 of both the strut 8 and the hook 9 engage link member 15 of Simons, as seen in Fig 4 and disclosed in col 3, lines 7-13).  
Regarding claim 42, Pounder, Simons and Lewis teach the sprinkler of claim 37, comprising: the actuator is configured to push the second end of the strut away from the second end portion of the hook member to break the link member at the fracture region when in the actuated state (actuator of Lewis is configured to push a second end of the strut 27, and by doing so it also pushes a second end of the hook member 22 so as to break the link member 26; in combination, the actuator would break the link at the fracture region of Simons).  
Regarding claim 43, Pounder, Simons and Lewis teach the sprinkler of claim 37, comprising: the hook member comprising a recess (hook member 22 of Lewis has a groove 25, i.e. recess) through which the actuator is coupled  (as seen in Fig 1 of Lewis) and a notch (24 of Lewis) at which the link member contacts the hook member (link 26 contacts the hook 22 at the notch 24, as seen in Fig 1 of Lewis), the recess (25 of Lewis) disposed a first distance from the first end of the frame (10) and the notch (24 of Lewis) disposed at a second distance from the first end of the frame, the first distance being shorter than the second distance (the distance from recess 25 to frame 10 is shorter than the distance from notch 24 to frame 10, as seen in Fig 1 of Lewis).  
Regarding claim 44, Pounder, Simons and Lewis teach the sprinkler of claim 37, comprising: the fracture region of the link member comprising a pair of fracture regions (shown below) disposed about the central slot so as to be located between the strut and the hook members in the unactuated state of the releasing mechanism (as seen below, the pair of fracture regions are disposed about the central slot 22 and in between the strut 8 and hook 9 of Simons), at least one of the fracture regions in the pair of fracture regions fracturing in the actuated state of the releasing mechanism (when the sprinkler of Simons detects high temperatures the fracture regions break so as to release sheets 16 and 17 and activates the sprinkler).  

    PNG
    media_image5.png
    391
    563
    media_image5.png
    Greyscale

Regarding claim 45, Pounder, Simons and Lewis teach the sprinkler of claim 37, comprising: the link member (15 of Simons) comprising a first elongate portion (shown below)  parallel with a second elongate portion (shown below) defining the central slot (as seen below), the fracture region formed in one of the elongate portions along the outer peripheral edge (as shown below).

    PNG
    media_image6.png
    434
    574
    media_image6.png
    Greyscale

Regarding claim 46, Pounder, Simons and Lewis teach the sprinkler of claim 37, comprising: opposed internal edges of the link member are chamfered edges (26 of Simons are chamfered internal edges) for contacting the strut member and the hook member in the unactuated state of the releasing mechanism (as seen in Fig 4 of Simons).  
Regarding claim 47, Pounder, Simons and Lewis teach the sprinkler of claim 37, comprising: the first end of the strut member (61b of Pounder) in contact with the hook member defining a first contact region (define where 61b contacts the hook member 62, as seen in Fig 2 of Pounder) and the second end of the strut member (61a) in contact with the body defining a second contact region (defined where 61a contacts body 30, as seen in Fig 2), the first contact region offset from the longitudinal sprinkler axis and the second contact region aligned with the longitudinal sprinkler axis (as seen in Fig 2 of Pounder, the first contact region is offset from axis A, while the second contact region aligns with the axis A).  
Regarding claim 48, Pounder, Simons and Lewis teach the sprinkler of claim 37. However, they do not teach the hook member defining a bend angle of 79°- 81°.  
Nonetheless, Pounder teaches criticality to the configuration of the hook member and link assembly (see paragraph 0046). Thus, Pounder identifies the claimed angle as a result- effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to find the ideal bend angle of the hook member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As in the case of In re Antoine where the court found that it would be obvious to find an ideal parameter, if the parameter is first recognized as a result-effective variable by the prior art (MPEP 2144.05 II A and B). Since Pounder identified such an angle as a result-effective variable, it would be obvious to one of ordinary skill in the art to find the ideal angle of the hook in order to place the actuator in an ideal position for activation. Furthermore, Applicant has not disclosed any criticality for having the bend angle be between 79°- 81°. And since the angle is a result-effective variable, it would be further obvious to try (see KSR MPEP 2141 III) different angles to meet any desired activation characteristics, based on the properties of the link member, strut member and hook member.
Regarding claim 51, Pounder, Simons and Lewis teach the sprinkler of claim 37, comprising: the second end portion of the hook member (22 of Lewis) comprising an opening (25), the actuator having an operational end (operational ends defined by bosses 9 and 8) to extend through the opening (boss 9 extends into the opening 25, as seen in Fig 1 of Lewis) to contact the strut member in the unactuated state of the releasing mechanism (in the unactuated state, seen in Fig 1 of Lewis, the operational end 8 contacts the strut member 27).

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Pounder et al (U.S. 2006/0060361) in view of Simons (U.S. 4,757,865) and Lewis (U.S. 2,129,012); further in view of Kjellberg (WO 96/28218).  
Regarding claim 49, as best understood, Pounder, Simons and Lewis teach the sprinkler of claim 37. However, they do not teach the sprinkler wherein the actuator is at least one of a solenoid actuator or a Metron actuator.  
Kjellberg teaches a fire sprinkler triggering apparatus comprising an actuator that is a solenoid (34).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pounder to incorporate the teachings of Kjellberg to provide the actuator with a solenoid in order to have electronic means of actuating the sprinkler in the event that the heat responsive link member of Pounder fails to deploy or in the event that the sprinkler needs to be turned-on in a situation where heat is not enough to break the heat sensitive link.
Regarding claim 50, Pounder, Simons and Lewis teach the sprinkler of claim 37. However, they do not teach the sprinkler wherein the actuator is communicably coupled with a controller.  
Kjellberg teaches a fire sprinkler triggering apparatus comprising an actuator that is a solenoid (34); wherein the actuator is communicably coupled with a controller (as disclosed in page 5, lines 17-19: “the solenoid 34 is electronically controlled via a cable connection 35”; therefore a controller is implied).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pounder to incorporate the teachings of Kjellberg to provide the actuator with a solenoid in order to have a controller to electronically control actuation the sprinkler in the event that the heat responsive link member of Pounder fails to deploy or in the event that the sprinkler needs to be turned-on in a situation where heat is not enough to break the heat sensitive link.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752